ORDER

PER CURIAM
Carl Alexander Thomas appeals the denial without an evidentiary hearing of his Rule 24.035 motion for post-conviction relief. Thomas raises four points on appeal: 1) trial counsel was ineffective because he erroneously advised Thomas that if he pled guilty, he would be sentenced to probation and a ten-year suspended sentence; 2) trial counsel was ineffective for failing to pursue a motion to suppress Thomas’s written statement to the police that the drugs found were his; 3) trial counsel was ineffective for failing to advocate at sentencing that Thomas should receive a more lenient sentence because Thomas was using marijuana to medicate his bipolar disorder; and 4) the trial court clearly erred in denying him probation without an evi-dentiary hearing. Because we find that the motion court’s denial was not clearly erroneous, we affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).